                                                                      Case 2:16-cv-00375-JAD-BNW Document 72 Filed 06/19/20 Page 1 of 2




                                                            1    MELANIE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                            2    JAMIE K. COMBS, ESQ.
                                                            3    Nevada Bar No. 13088
                                                                 AKERMAN LLP
                                                            4    1635 Village Center Circle, Suite 200
                                                                 Las Vegas, NV 89134
                                                            5    Telephone: (702) 634-5000
                                                                 Facsimile: (702) 380-8572
                                                            6
                                                                 Email: melanie.morgan@akerman.com
                                                            7    Email: jamie.combs@akerman.com

                                                            8    Attorneys for Nationstar Mortgage LLC

                                                            9                                      UNITED STATES DISTRICT COURT

                                                            10                                             DISTRICT OF NEVADA
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   NATIONSTAR MORTGAGE LLC,                                     Case No.: 2:16-cv-00375-JAD-BNW
                      LAS VEGAS, NEVADA 89134




                                                            12                      Plaintiff,
                                                                                                                              ORDER GRANTING STIPULATION TO
AKERMAN LLP




                                                            13   vs.                                                          EXTEND SUMMARY JUDGMENT
                                                                                                                              BRIEFING DEADLINES
                                                            14   TORREY PINES RANCH ESTATES
                                                                 HOMEOWNERS ASSOCIATION;                                      [FIRST REQUEST]
                                                            15   UNDERWOOD PARTNERS, LLC; NV
                                                                 EAGLES, LLC; AND NEVADA
                                                            16   ASSOCIATION SERVICES, INC.,
                                                                                                                                        [ECF No. 71]
                                                            17                      Defendants.

                                                            18   AND RELATED CLAIMS.

                                                            19

                                                            20                Plaintiff Nationstar Mortgage LLC and defendants Torrey Pines Ranch Estates Homeowners

                                                            21   Association and NV Eagles, LLC stipulate and request the court extend Nationstar's deadline to

                                                            22   oppose NV Eagles' renewed motion for summary judgment, ECF No. 67, by fourteen days, from

                                                            23   June 19, 2020 to July 6, 20201, and Nationstar's deadline to reply supporting its motion for partial

                                                            24   summary judgment, ECF No. 64, by fourteen days, from June 23, 2020 to July 7, 2020.

                                                            25                NV Eagles renewed its summary judgment motion on May 29, 2020. (ECF No. 67.)

                                                            26   Nationstar's opposition is due June 19, 2020. To allow Nationstar additional time to prepare its

                                                            27   briefing, the parties stipulate to extend Nationstar's opposition deadline by to July 6, 2020.

                                                            28
                                                                 1
                                                                     Fourteen days lands on Friday, July 3, 2020, which is a court holiday.
                                                                                                                          1
                                                                 53516847;1
                                                                     Case 2:16-cv-00375-JAD-BNW Document 72 Filed 06/19/20 Page 2 of 2




                                                            1                 Nationstar renewed its motion for partial summary judgment on May 19, 2020. (ECF No.

                                                            2    64.) Torrey Pines and NV Eagles filed their oppositions on June 9, 2020. (ECF Nos. 69, 70.)

                                                            3    Nationstar's reply deadline is June 23, 2020. Since NV Eagles' opposition, ECF No. 70, raises

                                                            4    similar arguments to those included in its renewed motion for summary judgment, ECF No. 67, and

                                                            5    because the parties have agreed to extend Nationstar's deadline to oppose the renewed motion to July

                                                            6    6, 2020, the parties stipulate to extending Nationstar's reply deadline by fourteen days as well, to

                                                            7    July 7, 2020.

                                                            8                 This is Nationstar's first extension request. This request is not made to cause delay or
                                                            9    prejudice to any party.
                                                            10
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                                                                                ORDER
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                          Local Rule 7-1(c) states that "[a] stipulation that has been signed by fewer than all parties or
                      LAS VEGAS, NEVADA 89134




                                                            12
                                                                 their attorneys will be treated—and must be filed—as a joint motion." Plaintiff Nationstar Mortgage
AKERMAN LLP




                                                            13   LLC and defendants Torrey Pines Ranch Estates Homeowners Association and NV Eagles, LLC's
                                                            14   stipulation to extend the briefing schedule on NV Eagles' and Nationstar Mortgage's summary-
                                                                 judgment motions is signed by fewer than all of the parties in this case. Accordingly, I treat the
                                                            15   stipulation [ECF No. 71] as a joint motion under LR 7-1(c), find good cause, and GRANT it.
                                                                 Nationstar's time to respond to NV Eagles' summary-judgment motion [ECF No. 67] is
                                                            16   EXTENDED to July 6, 2020, and Nationstar Mortgage's time to file its reply in support of its
                                                            17   summary-judgment motion [ECF No. 64] is EXTENDED to July 7, 2020.

                                                            18
                                                                                                                   _____________________________________
                                                            19
                                                                                                                   U.S. District Judge Jennifer A. Dorsey
                                                            20                                                     Dated: June 19, 2020

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28

                                                                                                                     2
                                                                 53516847;1
